DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This allowability notice is in response to the set of claims filed on 11/29/2021.
Drawing of Fig. 7 filed on 08/26/2022 replace the Fig. 7 of the Drawings filed on 11/29/2021. 

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 11/29/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Kikuchi (U.S PreGrant Publication No. 20200053231 A1) is related to a  non-transitory computer-readable storage medium storing a transmission setting application, wherein the transmission setting application is associated with a driver generating a transmission command for transmitting data received from an application to a destination by a device is provided. The transmission setting application causes a computer to execute a first input step of causing a user to input a transmission setting of the data, a reception step of receiving the data and the transmission setting from the application that has obtained the transmission setting, a second input step of causing the user to input information indicating the destination, and a providing step of providing the information indicating the input destination, the transmission setting, and the data to the driver.
Telerik (WO 2013/117995) teaches a method may include obtaining content files, where the content files include one or more presentation files, where each presentation file includes respective instructions which, when interpreted at runtime by a separate computing device, are configured to provide at least one of (a) a functionality and (b) a user interface of a software application executing upon the separate computing device. The method may include providing the content files to the separate computing device. After providing the content files, the method may include identifying a change in at least a first presentation file, and providing at least the first presentation file to the separate computing device, where the software application is configured to execute the first presentation file as at least one of (a) the functionality and (b) the user interface of the software application without need for re- installing or re-loading the software application on the separate computing device.
Seven et al. (JP-2015-510635) teaches A method may include obtaining content files, where the content files include one or more presentation files, where each presentation file includes respective instructions which, when interpreted at runtime by a separate computing device, are configured to provide at least one of (a) a functionality and (b) a user interface of a software application executing upon the separate computing device. The method may include providing the content files to the separate computing device. After providing the content files, the method may include identifying a change in at least a first presentation file, and providing at least the first presentation file to the separate computing device, where the software application is configured to execute the first presentation file as at least one of (a) the functionality and (b) the user interface of the software application without need for re-installing or re-loading the software application on the separate computing device.

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in a telephone/e-mail interview with Paul J. Esatto (Reg. 30,749) on Friday, August 26, 2022.

The application has been amended as follows:

IN THE CLAIMS (referring to claim set filed on 11/29/2021):

(a)	Claim 1 has been amended as follows:

 (CURRENTLY AMENDED) A non-transitory computer-readable medium storing computer-readable instructions that are executable by a processor of a first terminal device compatible with a first platform, the instructions being configured to, when executed by the processor, cause the first terminal device to: accept selection of an image processing apparatus from among one or more devices connected with the first terminal device; obtain setting information from the selected image processing apparatus; install, into the first terminal device, a first program compatible with the selected image processing apparatus and the first platform; display access information on a display of the first terminal device, the access information being based on an address of a web page representing a site of a supply source for a second program, the second program being compatible with the selected image processing apparatus and a second platform; and display the obtained setting information on the display of the first terminal device[[.]]; wherein the access information is configured to, when displayed on the display of the first terminal device and read by a second terminal device compatible with the second platform, cause the second terminal device to obtain the access information, thereby enabling the second terminal device to access the address represented by the access information and to obtain and display the web page representing the site of the supply source for the second program, and wherein the setting information is configured to, when displayed on the display of the first terminal device and read by the second terminal device, cause the second terminal device to obtain the setting information, thereby enabling the second terminal device to configure settings for using the image processing apparatus based on the setting information.  

(b)	Claim 2 has been cancelled.

(c)	Claim 3 has been amended as follows:

(CURRENTLY AMENDED)  The non-transitory computer-readable medium according to claim 

(d)	Claim 4 has been amended as follows:

(CURRENTLY AMENDED)  The non-transitory computer-readable medium according to claim 

(e)	Claim 7 has been amended as follows:

(CURRENTLY AMENDED)  An information processing device comprising: a display; and a controller configured to: accept selection of an image processing apparatus from among one or more devices connected with the information processing device, the information processing device being compatible with a first platform; obtain setting information from the selected image processing apparatus; display access information on the display, the access information being based on an address of a web page representing a site of a supply source for a second-platform- compatible program, the second-platform-compatible program being compatible with the selected image processing apparatus and a second platform; and display the obtained setting information on the display[[.]]; wherein the access information is configured to, when displayed on the display of the information processing device and read by another information processing device compatible with the second platform, cause the another information processing device to obtain the access information, thereby enabling the another information processing device to access the address represented by the access information and to obtain and display the web page representing the site of the supply source for the second-platform-compatible program, and wherein the setting information is configured to, when displayed on the display of the information processing device and read by another information processing device, cause the another information processing device to obtain the setting information, thereby enabling the another information processing device to configure settings for using the image processing apparatus based on the setting information.  

(d)	Claim 8 has been cancelled.

End of Amendments

Reasons of Allowance

Claims 1, 3 – 7 and 9 – 15 are allowed.  Claims 1, 3 – 7 and 9 – 15 are renumbered as 1 – 13, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the program of claim 1, the information processing device of claim 7 and the system of claim 11.
Specifically, the prior arts of record, alone or in combination, fails to teach “wherein the access information is configured to, when displayed on the display of the first terminal device and read by a second terminal device compatible with the second platform, cause the second terminal device to obtain the access information, thereby enabling the second terminal device to access the address represented by the access information and to obtain and display the web page representing the site of the supply source for the second program, and wherein the setting information is configured to, when displayed on the display of the first terminal device and read by the second terminal device, cause the second terminal device to obtain the setting information, thereby enabling the second terminal device to configure settings for using the image processing apparatus based on the setting information”, in combination with all other limitations as claimed in independent claims 1, 7 and 11.
The above limitations generally involve a system comprising: an image processing apparatus; a first terminal device compatible with a first platform: and a second terminal device compatible with a second platform, wherein the first terminal device comprises: a first display; and a first controller configured to: accept selection of an image processing apparatus from among one or more devices connected with the first terminal device; obtain setting information from the selected image processing apparatus; install, into the first terminal device, a first program compatible with the selected image processing apparatus and the first platform; display access information on the first display, the access information being based on an address of a web page representing a site of a supply source for a second program, the second program being compatible with the selected image processing apparatus and the second platform; and display the obtained setting information on the first display, and wherein the second terminal device comprises: a reading device; a second display; and a second controller configured to: read, by the reading device, the access information displayed on the first display of the first terminal device, thereby obtaining the access information; 28access the address represented by the obtained access information, obtain the web page corresponding to the selected function, and display the obtained web page on the second display; read, by the reading device, the setting information displayed on the first display of the first terminal device, thereby obtaining the setting information; and configure settings for using the image processing apparatus based on the setting information.  
The prior art of record is seen as teaching: 
Aoki (U.S PreGrant Publication 2020/0004479 A1), and the paragraphs are within ¶0026, ¶0040, ¶0046 - ¶0047, ¶0054, ¶0082 - ¶0083, ¶0096, Fig. 3, wherein Aoki teaches a mobile terminal configured to select at least an image forming apparatus; obtain setting or information; activate a print application; display a QR code in said mobile terminal, in order to be scanned (or read); and then once the QR code is scanned (read), a screen is displayed by said print application in order to execute printing.  The remaining missing limitations can be  found in Ban (cited in the IDS), where Ban teaches installing an application program upon receiving model information (installer), ¶0034, ¶0038, ¶0053; but neither of them teaches “wherein the access information is configured to, when displayed on the display of the first terminal device and read by a second terminal device compatible with the second platform, cause the second terminal device to obtain the access information, thereby enabling the second terminal device to access the address represented by the access information and to obtain and display the web page representing the site of the supply source for the second program, and wherein the setting information is configured to, when displayed on the display of the first terminal device and read by the second terminal device, cause the second terminal device to obtain the setting information, thereby enabling the second terminal device to configure settings for using the image processing apparatus based on the setting information”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674